 1

 2

 3

 4

 5

 6

 7
                            UNITED STATE DISTRICT COURT
 8                    WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9   WENDY JENKINS, an individual,
10                                                         No. 2:18-cv-01109-RSM
                                          Plaintiff,
11
            v.                                             ORDER DISMISSING CASE
12
     ESURANCE INSURANCE COMPANY, a
13   foreign corporation,
14                                     Defendants.
15

16
            Pursuant to the parties’ Stipulation (Dkt. No. 21) and Fed. R. Civ. P. 41(a)(1)(A)(ii), this
17
     action is DISMISSED with prejudice and without an award of costs or attorney fees to either
18
     party. The Clerk is directed to CLOSE this case.
19

20          DATED: June 11, 2019

21

22                                                A
                                                  RICARDO S. MARTINEZ
23
                                                  CHIEF UNITED STATES DISTRICT JUDGE
24

25

26



     ORDER DISMISSING CASE - 1                                          KELLER ROHRBACK              L.L.P.
     (2:18-cv-01109-RSM)                                                    1201 Third Avenue, Suite 3200
                                                                               Seattle, W A 98101-3052
                                                                            TELEPHONE: (206) 623-1900
                                                                            FACSIMILE: (206) 623-3384
